Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 08/26/2021 is acknowledged.
Claims 19-20 are withdrawn from consideration as being directed to a nonelected invention.

Claim Objections
Claim 12 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 12 line 1, the preamble “the method of any of claims 1” is deemed confusing as only one claim is recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-6, 15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 line 1, from which claims 3-4 depend, the term “the ruthenium-containing precursors” lacks antecedent basis.  The examiner assumes that said term refers to the ruthenium precursor recited in independent claim 1 and has treated it as such in this office action.  Appropriate correction is requested.
In claim 2, Formula II appears to contradict Formula 1 recited in claim 1, from which claim 2 depends.  Clarification and appropriate amendments are requested.
 In claim 5, the phrase “the range of 12 to 20, 14 to 18, or 15 to 17” is deemed indefinite because the boundaries of the claim are not discernible.  It is not clear whether the narrower range is the preferred embodiment or not.  Appropriate amendments are requested.  The same issue applies to claims 6, 15, 17, 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2009/0257170) in view of Kim et al. (2018/0247941).
Bhat discloses a method for forming a ruthenium film (title) in which a ruthenium precursor and a hydrogen source gas is exposed to a substrate and forms a ruthenium layer by CVD (0027).  In one embodiment, the hydrogen source gas can be hydrogen or ammonia (0027).  However, the reference fails to teach the appropriate ruthenium precursor.
	Kim teaches a method for manufacturing a capacitor which has a lower electrode including a first and second metal, the latter consisting of ruthenium (abstract).  Specifically, a metal film of ruthenium or a metal oxide film of ruthenium oxide can be formed (0005).  A ruthenium precursor such as Ru(Cp).sub.2, Ru(MeCp).sub.2, Ru(EtCp).sub.2, Ru(tmhd).sub.3, Ru(mhd).sub.3, RuO.sub.4, RuCl, RuCl.sub.3, 2,4-(dimethylpentadienyl) (ethylcyclopentadienyl)Ru, ethylbenzene(1-ethyl-1,4cyclohexadiene)Ruthenium, bis(methylallyl)(1,5-cyclooctadiene)Ru, (MeCp)Ir(CHD), Ir(acac).sub.3, Ir(COD)(Cp), Ir(EtCp)(COD) and (1,5-hexadiene)(1-isopropyl-4-methylbenzene)Ru is utilized.  It would have been obvious to utilize the ruthenium precursor of Kim such as ethylbenzene(1-ethyl-1,4cyclohexadiene)Ruthenium in the method of Bhat with the expectation of success because Kim teaches a ruthenium precursor.
	Regarding claims 2-3, Kim teaches ethylbenzene which has hydrogen and methane bonds (0016).
Regarding claim 4, Kim teaches ethylbenzene which has a ring structure (0016).

Regarding claim 6, Kim teaches ethylbenzene(1-ethyl-1,4cyclohexadiene)Ruthenium (0016), which is believed to have 16 hydrogens.
Regarding claim 7, Kim teaches ethylbenzene (0016), which meets the claimed limitation of alkylbenzene
Regarding claim 8, Kim teaches cyclohexadiene (0016), which meets the limitation of cyclic diene.
Regarding claim 9, Kim teaches cyclohexadiene and cyclooctadiene (0016), which meets the limitation of conjugated diene.
Regarding claim 10, Kim teaches cyclohexadiene (0016).
Regarding claim 11, Kim teaches 1,4cyclohexadiene (0016).
Regarding claim 12, Kim teaches 1,5cyclooctadiene (0016).
Regarding claim 13, Bhat teaches a mixture of ruthenium and hydrogen (0027).
Regarding claim 14, the applicant requires sequential introduction.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.
Regarding claim 16, Bhat teaches hydrogen (0027).  
Regarding claim 17, Bhat teaches a temperature of 100-700oC (0017), which overlaps the claimed range.
Regarding claim 18, Bhat teaches a pressure of 0.1-20 torr (0017), which overlaps the claimed range.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (2009/0257170) in view of Kim et al. (2018/0247941) and further in view of Akashi et al. (2011/0028749).  The combination of Bhat/Kim fails to teach the claimed amount.
Akashi teaches a ruthenium compound having an amount of 2.5 umol to 60 umol (0117).  It would have been obvious to utilize the claimed amount in the combination with the expectation of success because Akashi teaches an amount of 2.5 umol.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/28/2021